DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant's election with traverse of Species I, Figures 1-5, claims 1-11 and 13-15 in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that it cannot be reasonably said that any burden would result in the search and/or examination of the subject matter of one additional dependent claim; any search and examination of the elected claimed subject matter would necessarily include search and examination of the subject matter of the unelected claim subject matter; and there is overlapping subject matter for which the classifications of the overlapping subject matter would be substantially similar if not the same. This is not found persuasive because the examination of more than one species (i.e. since each species has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually .
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the toe of the shoe upper" in line 8; “the heel” in line 14 and  “the central elbow/bend” in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "and/or rear insert” " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 15 should depend from claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 880 622 A1 (Mariacher).  With respect to claims 1-3, 5-7, 9-11 and 13, Mariacher ‘622 discloses a climbing shoe (1) comprising: a shoe-upper (vamp 2) which is shaped so as to accommodate and cover substantially the whole foot of the user; a sole (3) made of polymeric material (flexible rubber sole, rubber is a polymer) and which is fixed to the bottom (4) of the shoe upper (2) so as to cover the front part of the bottom (4) of said shoe upper (2); and a front tensioning band (horseshoe-shaped binding 5) made of elastomeric material (rubber or other elastic material, see claim 3 & paragraph [0009]) and  by gluing (see paragraph .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mariacher ‘622. Mariacher ‘622 as described above discloses all the limitations of the claims except for wherein the polymeric material forming the rear patch has a hardness lower than that of the elastomeric material forming the rear tensioning band; and wherein the polymeric material (rubber or other elastic material) .
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mariacher ‘622 in view of Heathcote (Pub. No. US 2013/0104420). Mariacher ‘622 as described above discloses all the limitations of the claims except for additionally comprising a semi-rigid rear insert which has a ribbon-like structure, is substantially L-bent, and is firmly fixed to the bottom and to the heel portion of the shoe-upper, underneath the rear protective sheet; and wherein the semi-rigid front and/or rear insert is made of semi-rigid polymeric material. Heathcote discloses introducing a semi-rigid but still flexible reinforcing polymeric structure to heel and arch components of split sole shoes. When the foot is articulated, allow a full range of motion and introduce a semi-rigid reinforcing material that can move with the foot. Therefore, it would have been obvious to one of ordinary skill in the art to provide a semi-rigid rear insert to the shoe of Mariacher’622 as taught by Heathcote so when the foot is articulated, allow a full range of motion and introduce a semi-rigid reinforcing material that can move with the foot.
The combination of Mariacher’622 discloses a semi-rigid rear insert which has a ribbon-like structure, is substantially L-bent, and is firmly fixed to the bottom and to the heel portion of the shoe-upper, underneath the rear protective sheet; and wherein the semi-rigid rear insert is made of semi-rigid polymeric material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are climbing shoes analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/07/2022